I respectfully dissent. I would dismiss this appeal for lack of a final appealable order. The trial court never addressed the objections or counter claim (filed without leave of court). Thus, in my view, these matters are still pending.
Thus, I dissent.
                             JUDGMENT ENTRY
It is ordered that the JUDGMENT BE AFFIRMED and that appellees recover of appellant their costs.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Lawrence County Municipal Court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
HARSHA, J., Concurs in Judgment and Opinion, KLINE, P.J., Dissents with Dissenting Opinion.
  _______________________________ DAVID T. EVANS, Judge
 NOTICE TO COUNSEL Pursuant to Local Rule No. 14, this document constitutes afinal judgment entry and the time period for further appealcommences from the date of filing with the clerk.